y940 4e4l o4 oe oho department of the treasury internal_revenue_service washington d c si1nf yqus -ou- e 4qab- o2 lod3 ol -sa tax exempt and government en ies date may employer_identification_number contact person identification_number telephone number tv ox dear sir or madam this is in reply to the setter of date regarding the proposed transfer of all of w's assets to w has been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a private_foundation within the meaning of sec_509 of the code x has been recognized as exempt under sec_50i c of the code and is a private_foundation within the meaning of sec_509 in order to reduce the administrative burden and expense of maintaining two private_foundations with identical charitable purposes w's directors have decided to consolidate w and x by distributing all of w's assets to x the members of w's board_of directors are also the members of the board_of directors of x w has represented that it has not engaged in any act giving rise to liability under chapter of the code after the transfer w will voluntarily terminate its private_foundation_status and will comply with the notification and other requirements of sec_507and of the code the following rulings have been requested the transfer by w of all of its net assets to x will qualify as a sec_507 transfer and w's status as a private_foundation will not terminate as a result of such transfer rather w will be terminated for purposes of sec_507 when it complies with the notification and other requirements of sec_507 of the code in the year in which it is dissolved since w's private_foundation_status will not terminate as a result of the transfer w will not be subject_to any_tax under sec_507 of the code in the year of the transfer additionally there will be no termination_tax imposed under sec_507 of the code upon w's termination in any_tax year following the year in which the transfer is made off re x as the transferee organization will not be treated as a newly created organization but will be treated pursuant to section a of the federal_income_tax regulations as possessing the attributes and characteristics of w as defined in section a and in addition pursuant to section a the transfer by w to x shall be counted as a qualifying_distribution to the extent of w's current year's undistributed_income and to the extent x satisfies sec_4942 of the code the transfer of assets from w to x will not constitute an act of self-dealing within the meaning of sec_4941 of the code between w and x or their respective foundation managers the transfer of assets from w to x will not constitute a taxable_expenditure by w within the meaning of sec_4945 of the code and w will not be required to exercise expenditure_responsibility as defined in sec_4945 with respect to such transfer of assets the transfer of assets from w to x will not constitute a sale_or_other_disposition of property within the meaning of sec_4940 of the code sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the provisions of chapter of the code sec_507 of the code provides that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the commissioner a statement of its intention to terminate its private_foundation_status and by paying the termination_tax imposed under sec_507 of the code sec_507 b of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as anewly created organization sec_507 of the code imposes a tax on a private_foundation which voluntarily terminates its status as a private_foundation under sec_507 of the code this sec_507 tax is equal to the lower_of a the aggregate tax_benefit that has resulted from the foundation's exemption from federal_income_tax under sec_501 of the code or b the value of the net assets of the foundation sec_507 of the code provides that for purposes of sec_507 of the code the value of the net assets of the private_foundation shall be determined at whichever time the value is higher the first day on which action is taken by the organization which culminates in its ceasing to be a private_foundation or the date on which it ceases to be a private_foundation sec_4940 of the code imposes an excise_tax on the net_investment_income of a private_foundation sec_4940 of the code defines the net_investment_income of a private_foundation as the amount by which the sum of the gross_investment_income and the capital_gain_net_income exceeds the deductions allowed under sec_4940 sec_4940 of the code defines the gross_investment_income as the amount of income from interest dividends rents payments_with_respect_to_securities_loans and royalties ou re sec_4941 of the code imposes excise_tax on acts of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 of the code sec_4941 of the cade provides that the term self-dealing includes any direct or indirect or use by or for the benefit of a disqualified_person of the income or assets of a private transfer to foundation sec_4942 of the code imposes an excise_tax on a private_foundation which fails to meet the distributions requirements set forth in sec_4942 sec_4942 of the code defines the term distributable_amount as the amount equal to the sum of the minimum_investment_return plus certain other_amounts reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code provides that the term qualifying_distribution includes a contribution to a sec_501 organization if not later than the close of the first taxable_year after its taxable_year in which a contribution is received such organization makes a distribution equal to the amount of such contribution and the private_foundation making the contribution maintains adequate_records on the distribution sec_4945 of the code imposes an excise_tax upon a private foundation's making of any taxable_expenditures as defined in sec_4945 sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code provides the term expenditure_responsibility means that the private_foundation is responsible to exert all reasonable efforts and establish adequate procedures to see that the grant is spent solely for the purposes for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_4946 of the code defines the term disqualified_person as including a foundation_manager as that term is described in sec_4946 sec_6043 of the code and sec_1_6043-3 of the regulations provides that a private_foundation must file a return with respect to its dissolution section 507-i a of the regulations provides in general that the status of any organization as a private_foundation shall be terminated only if such organization notifies the district_director of its intent to accomplish such termination section 507-i b of the regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 and section c such transferor foundation will not have terminated its private_foundation_status under sec_507 a i re sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute a termination of the transferor foundation's status as a private_foundation unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its assets is not required to file annual information returns required by sec_6033 of the code for its tax years after the tax_year of its transfer if it has no legal or equitable_title to any assets an does not engage in any activities section a i of the regulations provides that a transferee organization shall succeed to the aggregate tax_benefit of the transferor organization section a and of the regulations describe in particular terms the treatment to be accorded assets transferred pursuant to a sec_507 reorganization under chapter and other provisions where the transferee organization succeeds to the aggregate tax_benefit of the transferor organization sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations provides that where the transferor has disposed of ali of its assets during any period in which the transferor has no assets sec_4945 and h shall not apply to the transferee or the transferor with respect to any expenditure_responsibility grants made by the transferor section a ii of the regulations provides that the transitional and other rules regarding chapter of the code set forth in sec_1_507-3 ii a through g apply to a transferee foundation to the same extent and in the same manner that they would have applied to the transferor foundation had the transfer described in sec_507 had not be effected sec_1_507-3 of the regulations indicates that if a transferor private_foundation transfers assets to a private_foundation effectively controlled directly or indirectly by the same person or persons who effectively control the transferor private_foundation the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of the transferor's assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 of the code sec_53_4945-6 and sec_1_507-3 of the regulations allow a private_foundation to make transfers of its assets pursuant to sec_507 of the code to organizations exempt from federal re income_tax under sec_504 of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 of the code sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person revrul_78_387 c b concerns a private_foundation that transferred all of its assets to another private_foundation that was effectively controlled by the same persons in accordance with sec_1_507-3 of the regulations the transferee foundation is treated as the transferor foundation and thus the transferee can use its transferor's excess qualifying distributions carryover if any under sec_4942 of the code to reduce the transferee's distributable_amount under sec_4942 of the code by the amount if any of its transferor's excess qualifying distributions carryover under sec_4942 of the code the information submitted establishes that w intends to transfer all of its assets to x x is a private_foundation and because w has the same board_of directors as x is considered a controlled organizations for the purposes of sec_507 and chapter of the code as the successor to w the transitional and other rules regarding chapter of the code set forth in section a ii a through g apply to x after w transfers all its assets to w it intends to notify the service of its intent to terminate its private_foundation_status and comply with the notice and other requirements of sec_507 of the code based on the information submitted and the representations made we hold that the transfer by w of all of its net assets to x will qualify as a sec_507 transfer and w's status as a private_foundation will not terminate as a result of such transfer rather w will be terminated for purposes of sec_507 when it complies with the notification and other requirements of sec_507 of the code in the year in which it is dissolved since w's private_foundation_status will not terminate as a result of the transfer w will not be subject_to any_tax under sec_507 of the code in the year of the transfer additionally there will be no termination_tax imposed under sec_507 of the code upon w's termination in any_tax year following the year in which the transfer is made x as the transferee organization will not be treated as a newly created organization but will be treated pursuant to sec_1_507-3 of the regulations as possessing the attributes and characteristics of w as defined in section a and in addition pursuant to sec_1_507-3 the transfer by w to x shall be counted as a qualifying_distribution to the extent of w's current year's undistributed_income and to the extent x satisfies sec_4942 of the code the transfer of assets from w to x will not constitute an act of self-dealing within the meaning of sec_4941 of the code between w and x or their respective foundation managers the transfer of assets from w to x will not constitute a taxable_expenditure by w within the meaning of sec_4945 of the code and w will not be required to exercise expenditure_responsibility as defined in sec_4945 with respect to such transfer of assets the transfer of assets from w to x will not constitute a sale_or_other_disposition of property within the meaning of sec_4940 of the code re because this letter could help to resolve any questions please keep it in your permanent records and include a copy in your annual information_return form_990-pf this ruling setter is directed only to the organizations that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone for other matters including questions concerning reporting number are shown in the heading of this letter requirements please contact the ohio te_ge customer service office singerely m berkovsky terrell exempt_organizations technical group ov
